Per Curiam.

We have reviewed the record and adopt the findings and conclusions of the board. However, we believe a more severe sanction is warranted. This case involves more than respondent’s negligence in failing to file a case within the appropriate statute of limitations. Respondent deliberately manufactured a document to exonerate himself and presented it as genuine in a formal disciplinary proceeding. Respondent is hereby suspended from the practice of law in Ohio for six months. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.